Buchanan, J.
This is a suit against a Sheriff, for damages alleged to have been caused by seizing a drug store belonging to plaintiff, in execution of a judgment against oue Beach, from whom plaintiff had purchased said drug store a few days previous to the seizure.
The jury found a verdict in favor of plaintiff, for twelve hundred dollars damages, and five hundred dollars counsel fees. Defendant appeals from a judgment rendered upon this verdict, after a fruitless attempt to obtain a new trial. The ground alleged for a new trial was, that the verdict was contrary to law and evidence. The District Judge, in refusing the new trial, used the following language :
“ The court considers the verdict as high under the circumstances. But this is such an error as the Supreme Court will not hesitate to correct, if found to exist; and under the impression that whatever error does exist in the verdict can be remedied in the Supreme Court as the caso now stands, 1 think it unnecessary to grant a new trial.”
We agree with the District Judge, that the evidence does not justify the verdict. The law is well settled, that the Sheriff is entitled to be protected from exaggerated claims for damages in the discharge of his official duty. He is only liable, at farthest, for the damages proved to have been actually sustained.
In the present case, the plaintiff has not proved that he has suffered any loss or expense whatever by the seizure of which he complains, with the exception of his attorney’s fees for prosecuting this suit, five hundred dollars.
It may be observed, that this is a suit in vindication of property which cost twelve thousand dollar?.
It is, therefore, adjudged and decreed, that the judgment of the District Court be amended, and that plaintiff recover of defendant five hundred dollars, with costs of the District Court; those of appeal to be paid by plaintiff and appellee.